    Case 14-51720            Doc 1736         Filed 10/21/19          Entered 10/21/19 10:24:40                Page 1 of 5


                                                     UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF CONNECTICUT


IN RE:     O.W. Bunker USA, Inc.                                                 }          CASE NUMBER: 14‐51722
                                                                                 I          JOINTLY ADMINISTERED
                                                                                 I
                                                                                 I          JUDGE: Julie MANNING
                                                                                 I
DEBTORS.                                                                         I          CHAPTER 11

                                                     DEBTOR'S POST‐CONFIRMATION
                                                     QUARTERLY OPERATING REPORT
                                                              FOR THE PERIOD
                                     FROM       September 1, 2019            TO                September 30, 2019

Comes now the above‐named debtor and files its Post‐Confirmation Quarterly Operating Report in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Dated:            October 21, 2019                                                          /s/ Michael R. Enright
                                                                                            Attorney for Debtor


Debtor's Address                                                                 Attorney's Address
and Phone Number:                                                                and Phone Number:
Alvarez & Marsal                                                                 Robinson & Cole LLP
600 Madison Ave, 7th floor                                                       Attn: Natalie D. Ramsey and Davis Lee Wright
New York, NY 10022                                                               1000 N. West Street, Suite 1200
Tel. (212) 763‐9540                                                              Wilmington, DE 19801
                                                                                 Tel. 302‐295‐5041
                                                                                 and
                                                                                 Michael R. Enright
                                                                                 280 Trumbull Street
                                                                                 Hartford, CT 06103
                                                                                 Tel. (860) 275‐8290

Note: The original Post Confirmation Quarterly Operating Report is to be filed with the Court and a copy simultaneously
provided to the United States Trustee. Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Post Confirmation Quarterly Operating Report, refer to the following resources on
the United States Trustee website: http:// www.usdoj.gov/ust/r21/index.htm.
1) Instructions for Preparing Debtor's Chapter 11 Post confirmation Quarterly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs)
     Case 14-51720             Doc 1736          Filed 10/21/19           Entered 10/21/19 10:24:40                 Page 2 of 5


MONTHLY OPERATING REPORT ‐                                                                     ATTACHMENT NO. 1
POST CONFIRMATION

                                                             QUESTIONNAIRE
                                                                                                      YES*                 NO
    1 Have any assets been sold or transferred outside the normal course of business, or                                    X
      outside the Plan of Reorganization during this reporting period?
    2 Are any post‐confirmation sales or payroll taxes past due?                                                            X

    3 Are any amounts owed to post‐confirmation creditors/vendors over 90 days                                              X
      delinquent?
    4 Is the Debtor current on all post‐confirmation plan payments?                                    X

      *If the answer to any of the above questions is "YES," provide a detailed explanation of each item on a
      separate sheet

                                                       INSURANCE INFORMATION
                                                                                                      YES                  NO*
    1 Are real and personal property, vehicle/auto, general liability, fire, theft, worker's           X
      compensation, and other necessary insurance coverages in effect?
    2 Are all premium payments current?                                                                X

`     *If the answer to any of the above questions is "NO," provide a detailed explanation of each item on a separate
      sheet.

                                                    CONFIRMATION OF INSURANCE
                                                                           Period of            Payment Amount         Delinquency
                    TYPE of POLICY and CARRIER                             Coverage              and Frequency           Amount
Auto Policy ‐ Hanover Insurance Group                                  Jan '16‐Jan '17            $527.20, annual                    $0
Errors & Omissions policy ‐ XL Specialty Insurance Co.                 Nov '18‐Nov '19            $70,000, annual                    $0
Errors & Omissions policy (2nd layer) ‐ Ironshore Insurance Co.        Nov '18‐Nov '19            $46,500, annual                    $0
General Liability policy ‐ Covington Specialty Insurance               Oct '18‐Oct '19              $905, annual                     $0




DESCRIBE PERTINENT DEVELOPMENTS, EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:
N/A




Estimated Date of Filing the Application for Final Decree:                   N/A

I declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best
of my knowledge and belief.

This 21st day of October, 2019                                                                                      /s/ Hamish Allanson
                                                                                                                    Debtor's Signature
    Case 14-51720             Doc 1736         Filed 10/21/19        Entered 10/21/19 10:24:40              Page 3 of 5


MONTHLY OPERATING REPORT ‐                                                                                ATTACHMENT NO. 2
POST CONFIRMATION

                                            CHAPTER 11 POST‐CONFIRMATION
                                        SCHEDULE OF RECEIPTS AND DISBURSEMENTS

Case Name:                        O.W. Bunker USA, Inc.
Case Number:                      14‐51722
Date of Plan Confirmation:        Dec 15, 2015

All items must be answered. Any which do not apply should be answered "none" or "N/A".

                                                                                                       Post Confirmation
                                                                       Monthly           Quarterly           Total
         1 CASH (Beginning of Period)                            $    14,033,692.26 $    14,127,995.64 $    9,265,968.73

`          INCOME or RECEIPTS during the Period                             743.96            2,281.30       11,078,617.41

         3 DISBURSEMENTS
                a.  Operating Expenses (Fees/Taxes):                            ‐                  ‐                   ‐
               (i)  U.S. Trustee Quarterly Fees                                 ‐                  ‐            (54,575.00)
               (ii) Federal Taxes                                               ‐                  ‐                   ‐
              (iii) State Taxes                                                 ‐                  ‐                   ‐
              (iv)  Other Taxes                                                 ‐                  ‐                   ‐

               b.      All Other Operating Expenses:                            ‐                  ‐           (175,848.54)

                c.     Plan Payments:
                (i)    Administrative Claims                             (43,937.93)       (139,778.65)       (6,104,492.71)
               (ii)    Class One                                                ‐                  ‐             (19,171.60)
               (iii)   Class Two                                                ‐                  ‐                    ‐
               (iv)    Class Three                                              ‐                  ‐                    ‐
               (v)     Class Four                                               ‐                  ‐                    ‐
               (vi)    Class Five                                               ‐                  ‐                    ‐
              (vii)    Class Six                                                ‐                  ‐                    ‐
              (viii)   Class Seven                                              ‐                  ‐                    ‐
               (ix)    Class Eight                                              ‐                  ‐                    ‐
               (x)     Class Nine                                               ‐                  ‐                    ‐
               (xi)    Class Ten                                                ‐                  ‐                    ‐

           Total Disbursements (Operating & Plan)                        (43,937.93)       (139,778.65)       (6,354,087.85)

         1 CASH (End of Period)                                       13,990,498.29      13,990,498.29       13,990,498.29
          Case 14-51720             Doc 1736           Filed 10/21/19           Entered 10/21/19 10:24:40                    Page 4 of 5


MONTHLY OPERATING REPORT ‐                                                             ATTACHMENT NO. 3
POST CONFIRMATION

                                                     CHAPTER 11 POST‐CONFIRMATION
                                                     BANK ACCOUNT RECONCILIATIONS
                                             Prepare Reconcilation for each Month of the Quarter

Bank Account Information                                 Account           Account         Account           Account            Account
                                                           #1                #2              #3                 #4                 #5
Name of Bank:                                          Wells Fargo       Wells Fargo     Wells Fargo     Wells Fargo        Wells Fargo
Account Number:                                        XXXXXX8234        XXXXXX3874      XXXXXX2329      XXXXXX9377         XXXXXX3508
Purpose of Account (Operating/Payroll/Tax)              Operating         Operating       Operating      Operating          Operating
Type of Account (e.g. checking)                         Checking           Savings        Checking            Savings            Savings
1. Balance per Bank Statement                                        ‐            ‐       4,938,513.92                  ‐      9,051,984.37
2. ADD: Deposits not credited                                    ‐                ‐                ‐                    ‐               ‐
`                                                                ‐                ‐                ‐                    ‐               ‐
4. Other Reconciling Items                                       ‐                ‐                ‐                    ‐               ‐
5. Month End Balance (Must Agree with Books)                     ‐                ‐       4,938,513.92                  ‐      9,051,984.37
Note: Attach copy of each bank statement and bank reconciliation.

Investment Account Information
                                                         Date of           Type of         Purchase          Current
         Bank / Account Name / Number                   Purchase         Instrument          Price            Value
N/A




Note: Attach copy of each investment account statement.
     Case 14-51720            Doc 1736         Filed 10/21/19         Entered 10/21/19 10:24:40                 Page 5 of 5


MONTHLY OPERATING REPORT ‐                                                                             ATTACHMENT NO. 4
POST CONFIRMATION

                                          CHAPTER 11 POST‐CONFIRMATION
                                      CASH/DEBIT/CHECK DISBURSEMENTS DETAILS

Name of Bank                                                            Wells Fargo
Account Number                                                          XXXXXX8234, XXXXXX3874, XXXXXX2329,
                                                                        XXXXXX9377, XXXXXX3508
Purpose of Account (Operating/Payroll/Personal)                         Operating, Operating
Type of Account (e.g., Checking)                                        Checking, Savings



      Check               Date of
     Number             Transaction                 Payee                 Purpose or Description             Amount
                         9/24/2019       PBGG                           Admin                           $       (8,271.70)
                         9/24/2019       Robinson & Cole                Admin                           $      (23,670.00)
                         9/24/2019       MMWR                           Admin                           $      (11,996.23)




                                                                        TOTAL                           $      (43,937.93)




If any checks written this period have not been delivered to the payee, provide details, including the payee, amount,
explanation for holding check and anticipated delivery date of check.
